Citation Nr: 9908245	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1980 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD, denied 
service connection for anxiety, depression, and bipolar 
disorder, and denied entitlement to vocational 
rehabilitation.  The veteran filed a notice of disagreement 
(NOD) as to all of the issues, but only perfected his appeal 
as to the PTSD.  Hence, it is the only issue before the 
Board.  The Board also notes that in July 1997 the veteran 
filed a notice of disagreement with the RO's denial of 
service connection for spinal curvature.  The RO issued a 
statement of the case (SOC), but the veteran did not file a 
substantive appeal (Form 9).  Hence, that issue is not before 
the Board.  


REMAND

The veteran contends that he has PTSD as a result of his 
combat training.  His MOS was infantryman.  He claims that he 
has flashbacks that were caused by his military training, 
which included small arms fire going over his head, dropping 
grenades in bunkers, and being trained to kill people.  

The threshold question in any claim for service connection is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
38 U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition and 
credible supporting evidence that the claimed in-service 
stressor actually occurred, as well as a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996), 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

On review of the record, it appears that the claim for 
service connection for PTSD is not be well-grounded.  There 
is evidence that the veteran's MOS was infantryman, which 
tends to support his claim that he underwent combat training.  
There is however, no diagnosis of PTSD of record, and 
likewise, no medical evidence of a link between any PTSD 
symptomatology and the claimed stressor event of combat 
training.  This Remand serves as notice to the veteran of the 
requirements necessary for a well-grounded claim for service 
connection.  

Ordinarily, when a claim is not well grounded, the duty to 
assist is not triggered, and the claim is denied on the 
record.  Nonetheless, in any claim for service connection 
certain development must be accomplished even before the 
matter of well groundedness is considered.  Specifically, 
service medical records, which are constructively of record, 
must be accounted for.  Here, the only service medical 
records available are dental records, a form indicating that 
the veteran declined a separation examination, and a 
treatment record.  The National Personnel Record Center 
(NPRC) informed the RO that those were the only service 
medical records available, and that if more were located they 
would be sent.  On VA examination in March 1996 the veteran 
indicated he was hospitalized for emotional problems during 
service.  Records of such treatment are not in the claims 
folder.  Alternate sources for such records might be the 
veteran's service personnel file and the facility where he 
was hospitalized.

In October 1998 the veteran testified at a hearing before a 
traveling Member of the Board at the RO.  He claimed that 
PTSD had been diagnosed three years prior at the Hines VA 
Hospital.  There are no VA treatment records in the claims 
file.  Since they are constructively of record, they must be 
obtained and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1. The RO should arrange for a further 
search for additional service medical 
(and specifically hospitalization) 
records.  The veteran should be asked to 
identify the facility where he was 
hospitalized and the approximate dates of 
hospitalization, and that facility and 
his service personnel file should be 
considered possible sources for the 
records.  If no further records are 
available from any source, it should be 
so certified.  

2. The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for PTSD, obtain 
copies of all of the records from the 
identified treatment sources, and 
associate them with the claims folder.  
The RO should specifically obtain 
complete and current treatment records 
from the Hines VA Hospital.

3.  If the RO obtains any records that 
provide confirmation that PTSD was 
diagnosed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD due to a stressor event in service.  
The claims file must be available to (and 
reviewed by) the examiner.  The examiner 
should explain the rationale for the 
opinion.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given opportunity to 
respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


